EXHIBIT 3
Attachment A
    Authorization to Disclose Your Protected Health Information
(Pursuant to the Health Insurance Portability and Accountability Act “HIPAA” of 4/14/03)

                         AUTHORIZED IN CONNECTION WITH
                            In re Paraquat Prods. Liab. Litig.
                               Southern District of Illinois
                                 No. 3:21-md-3004-NJR

TO: ________________________________________________________________________
Patient Name: __________________________________________________________________
DOB: ________________________________________________________________________
SSN: ________________________________________________________________________

I, ____________________ (“Individual”), authorize you (“Provider”), and your employees,
agents, partners, and affiliates, to release and furnish to ___________ copies of my protected
health information as set forth below:
     All medical records, including inpatient, outpatient, and emergency room treatment, all
        clinical charts, reports, documents, correspondence, test results, statements,
        questionnaires/histories, office and doctor’s handwritten notes, and records received by
        other physicians. Said medical records shall include all information regarding AIDS and
        HIV status.
     All autopsy, laboratory, histology, cytology, pathology, radiology, CT Scan, MRI,
        echocardiogram and cardiac catheterization reports.
     All radiology films, mammograms, myelograms, CT Scans, photographs, bone scans,
        pathology/cytology/histology/autopsy/immunohistochemistry specimens, cardiac
        catheterization videos/CDs/films/reels, and echocardiogram videos.
     All pharmacy/prescription records including NDC numbers and drug information
        handouts/monographs.
     All billing records including all statements, itemized bills, and insurance records.
     All insurance records.
     All workers’ compensation claims or records, including any report of injury, all treatment
        records, and evidence of any benefits received/paid.

   1. To the above-named person’s medical provider: this authorization is being forwarded by,
      or on behalf of, attorneys for the defendants. You are not authorized to discuss any
      aspect of the above-named person’s medical history, care, treatment, diagnosis,
      prognosis, information revealed by or in the medical records, or any other matter bearing
      on his or her medical or physical condition, unless you receive an additional authorization
      permitting such discussion. Subject to all applicable legal objections, this restriction does
      not apply to discussing the above-named person’s medical history, care, treatment,
      diagnosis, prognosis, information revealed by or in the medical records, or any other
      matter bearing on his or her medical or physical condition at a deposition or trial.

   2. I understand that the information in the above-named person’s health record may include
      information relating to sexually transmitted disease, acquired immunodeficiency
      syndrome (AIDS), or human immunodeficiency virus (HIV). It may also include

                                           Page 1 of 2
       information about behavioral or mental health services, and treatment for alcohol and
       drug abuse.

   3. I understand that I have the right to revoke this authorization at any time. I understand
      that if I revoke this authorization I must do so in writing and present my written
      revocation to the health information management department. I understand the
      revocation will not apply to information that has already been released in response to this
      authorization. I understand the revocation will not apply to the above-named person’s
      insurance company when the law provides my insurer with the right to contest a claim
      under my policy. Otherwise, this authorization shall remain effective throughout the
      duration of the litigation and shall expire automatically at the close of the litigation.

   4. I understand that authorizing the disclosure of this health information is voluntary. I can
      refuse to sign this authorization. I need not sign this form in order to assure treatment. I
      understand I may inspect or copy the information to be used or disclosed as provided in
      45 CFR § 164.524. I understand that any disclosure of information carries with it the
      potential for an unauthorized re-disclosure and the information may not be protected by
      federal confidentiality rules. If I have questions about disclosure of this health
      information, I can contact the releaser indicated above.

   5. A notarized signature is not required. 45 CFR § 164.508. A copy of this authorization
      may be used in place of an original.



Signature of individual or personal representative                          Date


Name of individual and, if applicable, personal representative


Description of Personal Representative’s authority to sign for individual
(attach documents that show authority)




                                           Page 2 of 2
Attachment B
  HIPAA COMPLIANT AUTHORIZATION FORM PURSUANT TO 45 CFR § 164.508
              TO RELEASE EMPLOYMENT INFORMATION

                          AUTHORIZED IN CONNECTION WITH
                             In re Paraquat Prods. Liab. Litig.
                                Southern District of Illinois
                                  No. 3:21-md-3004-NJR

TO:    Name of Employer ________________________________________________________
       Address, City, State, Zip Code _______________________________________________
                                      _______________________________________________

RE:    Employee Name________________________ AKA_____________________________
       Date of Birth __________________________ Social Security Number_______________
       Address_________________________________________________________________

I authorize the disclosure of my employment records including any medical information protected
by HIPAA, 45 CFR § 164.508, for the purpose of review and evaluation in connection with a legal
claim. I expressly request that all entities identified above disclose full and complete records
including the following:

This will authorize you to furnish copies of all applications for employment; resumes; records of
all positions held; job descriptions of positions held; wage and income statements and/or
compensation records; wage increases and decreases; performance evaluations, reviews, and
reports; transfers, statements, and comments of fellow employees; all documents relating to
discipline including warnings, reprimands, suspensions, terminations, and all other forms of
discipline; attendance records; W-2s; worker’s compensation files; all medical records, x-rays, and
test results; any physical examination records; all documents relating to my absences, illnesses,
and injuries; any records pertaining to claims made relating to health, disability, or accidents in
which I was involved including correspondence, reports, claim forms, questionnaires, records of
payments made to me or on my behalf; and any other records relating to my employment and/or
in my personnel file.

Information about HIV/AIDS and alcohol/substance abuse may be disclosed.

I hereby authorize and request you to release the information to [ADDRESS] (the “Records
Requester”).

I intend that this authorization shall be continuing in nature. If information responsive to this
authorization is created, learned, or discovered at any time in the future, either by you or another
party, you must produce such information to the Records Requester at that time.

I acknowledge the right to revoke this authorization by sending a written revocation notice to the
above-referenced address, but that this revocation notice will not apply to information already
released in response to this authorization and will not affect any actions taken in reliance on this
authorization prior to the date my written revocation is received. I understand that the entity to
which this authorization is directed may not condition treatment, payment, enrollment, or


                                            Page 1 of 2
eligibility benefits on whether I sign the authorization. Any facsimile, copy, or photocopy of the
authorization shall authorize you to release the records herein.

This authorization shall remain effective throughout the duration of the litigation and shall expire
automatically at the close of the litigation.




Signature of employee or personal representative                            Date


Name of employee and, if applicable, personal representative


Description of Personal Representative’s authority to sign for employee
(attach documents that show authority)




                                            Page 2 of 2
INSTRUCTION AND INFORMATION SHEET FOR SF 180, REQUEST PERTAINING TO MILITARY RECORDS

 1. General Information. The Standard Form 180, Request Pertaining to Military Records (SF 180) is used to request information from military records.
 Certain identifying information is necessary to determine the location of an individual's record of military service. Please try to answer each item on the SF
 180. If you do not have and cannot obtain the information for an item, show "NA," meaning the information is "not available". Include as much of the
 requested information as you can. Incomplete information may delay response time. To determine where to mail this request see Page 2 of the SF 180 for
 record locations and facility addresses. Medical information may be withheld from a patient if determined that the information would be detrimental to the
 patient's physical or mental health or would likely cause the patient to harm himself or someone else.
 Online requests may be submitted to the National Personnel Records Center (NPRC) by a veteran or deceased veteran’s next-of-kin using eVetRecs at
 http://www.archives.gov/veterans/military-service-records/.
 2. Personnel Records/Military Human Resource Records/Official Military Personnel File (OMPF) and Medical Records/Service Treatment
 Records (STR). Personnel records of military members who were discharged, retired, or died in service LESS THAN 62 YEARS AGO and medical
 records are in the legal custody of the military service department and are administered in accordance with rules issued by the Department of Defense and
 the Department of Homeland Security (DHS, Coast Guard). STRs of persons on active duty are generally kept at the local servicing clinic. After the last
 day of active duty, STRs should be requested from the appropriate address on page 2 of the SF 180 (See item 3, Archival Records, if the military member
 was discharged, retired or died in service more than 62 years ago).
    a. Release of information: Release of information is subject to restrictions imposed by the military services consistent with Department of Defense
       regulations, the provisions of the Freedom of Information Act (FOIA) and the Privacy Act of 1974. The service member (either past or present) or
       the member's authorized legal recipient has access to almost any information contained in that member's own record. The authorization signature of the
       service member or the member's authorized legal recipient is needed in Section III of the SF 180. Others requesting information from military personnel
       records and/or STRs must have the release authorization in Section III of the SF 180 signed by the member or authorized legal recipient. If the
       appropriate signature cannot be obtained, only limited types of information can be provided (DoD 6025.18-R C8). If the former member is
       deceased, the surviving next-of-kin (NOK) may be entitled to greater access to a deceased veteran's records than a member of the general public
       (DoD 6025.18-R C6.2.1.2). The NOK may be any of the following: unmarried/surviving spouse, father, mother, son, daughter, sister, or brother.
       Requesters MUST provide proof of death, such as the DD Form 1300, Casualty Report, a copy of a death certificate, newspaper article
       (obituary) or death notice, coroner’s report of death, funeral director’s signed statement of death, or verdict of coroner’s jury.
        b. Fees for records: There is no charge for most services provided to service members or next-of-kin of deceased veterans. A nominal fee is
        charged for certain types of service. In most instances, service fees cannot be determined in advance. If your request involves a service fee, you will
        receive an invoice with your records.

 3. Archival Records. Personnel records of military members who were discharged, retired, or died in service 62 OR MORE YEARS AGO have been
 transferred to the legal custody of NARA and are referred to as “archival records”.
        a. Release of Information: Archival records are open to the public. The Privacy Act of 1974 does not apply to archival records, therefore, written
        authorization from the veteran or next-of-kin is not required. In order to protect the privacy of the veteran, his/her family, and third parties named in
        the records, the personal privacy exemption of the Freedom of Information Act (5 U.S.C. 552 (b) (6)) may still apply and may preclude the release
        of some information.
        b. Fees for Archival Records: Access to archival records are granted by offering copies of the records for a fee (44 U.S.C. 2116 (c)). If a fee applies
        to the copies of documents in the requested record, you will receive an invoice. Copies will be sent after payment is made. For more information
        see http://www.archives.gov/st-louis/archival-programs/military-personnel-archival/ompf-archival-requests.html.

 4. Where reply may be sent. The reply may be sent to the service member or any other address designated by the service member or other authorized
 requester. If the designated address is NOT registered to the addressee by the U.S. Postal Service (USPS), provide BOTH the addressee’s name AND “in
 care of” (c/o) the name of the person to whom the address is registered on the NAME line in Section III, item 3, on page 1 of the SF 180. The COMPLETE
 address must be provided, INCLUDING any apartment/suite/unit/lot/space/etc. number. NOTE: If requester desires to send his/her record to a third party, he/she
 must fill out a DD Form 2870 authorizing the releasing agency to release the record and the timeframe of the authorization. The form may be downloaded using
 most commercial web search tools by entering “DD Form 2870” as a search term.

 5. Definitions and abbreviations. DISCHARGED -- the individual has no current military status; SERVICE TREATMENT RECORD (STR) -- The
 chronology of medical, mental health, and dental care received by service members during the course of their military career (does not include records of
 treatment while hospitalized); TDRL – Temporary Disability Retired List.

 6. Service completed before World War I. National Archives Trust Fund (NATF) forms must be used to request these records. Obtain the forms by e-
 mail from inquire@nara.gov or write to the Code 6 address on page 2 of the SF 180.

                                                 PRIVACY ACT OF 1974 COMPLIANCE INFORMATION
 The following information is provided in accordance with 5 U.S.C. 552a(e)(3) and applies to this form. Authority for collection of the information is 44
 U.S.C. 2907, 3101, and 3103, and Public Law 104-134 (April 26, 1996), as amended in title 31, section 7701. Disclosure of the information is voluntary. If
 the requested information is not provided, it may delay servicing your inquiry because the facility servicing the service member's record may not have all of
 the information needed to locate it. The purpose of the information on this form is to assist the facility servicing the records (see the address list) in locating
 the correct military service record(s) or information to answer your inquiry. This form is then retained as a record of disclosure. The form may also be
 disclosed to Department of Defense components, the Department of Veterans Affairs, the Department of Homeland Security (DHS, U.S. Coast Guard), or
 the National Archives and Records Administration when the original custodian of the military health and personnel records transfers all or part of those
 records to that agency. If the service member was a member of the National Guard, the form may also be disclosed to the Adjutant General of the
 appropriate state, District of Columbia, or Puerto Rico, where he or she served.

                                         PAPERWORK REDUCTION ACT PUBLIC BURDEN STATEMENT
 Public burden reporting for this collection of information is estimated to be five minutes per request, including time for reviewing instructions and
 completing and reviewing the collection of information. Send comments regarding the burden estimate or any other aspect of the collection of information,
 including suggestions for reducing this burden, to National Archives and Records Administration (MP), 8601 Adelphi Road, College Park, MD 20740-
 6001. DO NOT SEND COMPLETED FORMS TO THIS ADDRESS. SEND COMPLETED FORMS TO THE APPROPRIATE ADDRESS LISTED ON
 PAGE 2 OF THE SF 180.
Standard Form 180 (Rev. /2021) (Page 1)                                      Authorized for local reproduction
Prescribed by NARA (36 CFR 1233.18 (d))                                         Previous edition unusable                                        OMB No. 3095-0029 Expires 04/30/2024

                                            REQUEST PERTAINING TO MILITARY RECORDS
                               Requests can be submitted online using eVetRecs at http://www.archives.gov/veterans/military-service-records/
     To ensure the best possible service, please thoroughly review the accompanying instructions before filling out this form. PLEASE PRINT LEGIBLY OR TYPE BELOW.
                   SECTION I - INFORMATION NEEDED TO LOCATE RECORDS (Furnish as much information as possible.)
1. NAME USED DURING SERVICE (last, first, full middle)                        2. SOCIAL SECURITY #               3. DATE OF BIRTH           4. PLACE OF BIRTH



5. SERVICE, PAST AND PRESENT (For an effective records search, it is important that ALL service be shown below.)
                                                                       DATE            DATE                                                           SERVICE NUMBER
                        BRANCH OF SERVICE                                                            OFFICER ENLISTED
                                                                    ENTERED          RELEASED                                                    (If unknown, write “unknown”)

a. ACTIVE


b. RESERVE

c. NATIONAL
   GUARD
6. PLEASE LIST LAST FOUR DUTY STATIONS, IF KNOWN: 1. __________________________________________________________________________________
    2. _________________________________________ 3. _______________________________________________ 4. __________________________________________
7. IS THIS PERSON DECEASED?              NO            YES - MUST provide Date of Death if veteran is deceased: ___________________________________
8. DID THIS PERSON RETIRE FROM MILITARY SERVICE?                                                      YES
                                          SECTION II – INFORMATION AND/OR DOCUMENTS REQUESTED
1. CHECK THE ITEM(S) YOU ARE REQUESTING:
        DD Form 214 or equivalent: Year(s) in which form(s) issued to veteran (Date of Separation):______________________________________________
        This form contains information used to verify military service. An UNDELETED DD Form 214 is ordinarily required to determine eligibility for benefits. If you
        request a DELETED copy, the following items will be blacked out: authority for separation, reason for separation, reenlistment eligibility code, separation (SPD/SPN)
        code, and, for separations after June 30, 1979, character of separation and dates of time lost. Please note – recent veterans may be able to request a DD Form 214 through
        milConnect by visiting: https://www.va.gov/records/get-military-service-records/
        An UNDELETED copy will be sent UNLESS YOU SPECIFY A DELETED COPY by checking this box:                                I want a DELETED copy.
        Official Military Personnel File (OMPF): The OMPF may include duty stations and assignments, training and qualifications, awards and decorations received, disciplinary
        actions, administrative remarks, enlistment and/or discharge information (including DD Form 214, Report of Separation, or equivalent), and other personnel actions. Detailed
        information about the veteran's participation in battles and their military engagements is NOT contained in the record.
        Medical Records: Includes health (outpatient), extended ambulatory, and dental records. If inpatient/hospitalization records are requested, please specify below.
              I request inpatient/hospitalization records from ________________________________(facility), last treated in ______________(year). (NOTE: Fields are required)
              If available, you may receive copies of inpatient narrative summaries, operative reports, discharge summaries, etc. contained in the record.
        Dental Records: Please check this box if ONLY dental records are needed from the medical record.
        Other (Please Specify): ______________________________________________________________________________________________________________

2. PURPOSE: (Providing information about the purpose of the request is voluntary; however, it may help to provide the best possible response and may result in a faster
reply. Information provided will in no way be used to make a decision to deny the request.)
          Benefits (explain)         Employment             VA Loan Programs             Medical            Genealogy         Correction          Personal           Other (explain)
Explain here:
                                                     SECTION III - RETURN ADDRESS AND SIGNATURE

1. REQUESTER NAME: ____________________________________________                              2. RELATIONSHIP TO VETERAN: _____________________________________

3.          I am the MILITARY SERVICE MEMBER OR VETERAN identified in                            I am the VETERAN’S LEGAL GUARDIAN (MUST submit copy of Court
            Section 1, above.                                                                    Appointment) or AUTHORIZED REPRESENTATIVE (MUST submit copy of
            I am the DECEASED VETERAN’S NEXT-OF-KIN (MUST submit                                 Authorization Letter or Power of Attorney)
            Proof of Death. See item 2a on instruction sheet.)                                   OTHER (Specify): __________________________________________________
4. SEND INFORMATION/DOCUMENTS TO:
   (Please print or type. See item 4 on accompanying instructions.)                          5. AUTHORIZATION SIGNATURE: I declare (or certify, verify, or state)
                                                                                             under penalty of perjury under the laws of the United States of America that
_________________________________________________________________                            the information in this Section 3 is true and correct and that I authorize the
 Name                                                                                        release of the requested information. (See items 2a or 3a on the accompanying
                                                                                             instructions sheet. Without the Authorization Signature of the veteran, next-of-kin of
_____________________________________________________                      __________
                                                                                             deceased veteran, veteran’s legal guardian, authorized government agent, or other
 Street Address                                                                 Apt. #
                                                                                             authorized representative, only limited information can be released unless the
___________________________________                 _________        ______________          request is archival. No signature is required if the request is for archival records.)
 City                                                   State             ZIP Code
                                                                                             _____________________________________________________                 ________________
_____________________________               _________________________________                Signature Required – Do not print                                           Date
 Daytime Phone                               Fax Number
                                                                                             * This form is available at http://www.archives.gov/veterans-military-service-
_________________________________________________________________                            records/standard-form-180.pdf on the National Archives and Records Administration (NARA)
 Email Address                                                                               web site. *
The various categories of military service records are described in the chart below. For each category there is a code number which indicates the address at the bottom of the
page to which this request should be sent. Please refer to the Instruction and Information Sheet accompanying this form as needed.

                                                                                                                                                              Personnel         Medical or Service
BRANCH                                                     CURRENT STATUS OF SERVICE MEMBER                                                                    Record           Treatment Record

                Discharged, deceased, or retired before 5/1/1994                                                                                                  14                     14
                Discharged, deceased, or retired 5/1/1994 – 9/30/2004                                                                                             14                     11
                Discharged, deceased, or retired 10/1/2004 – 12/31/2013                                                                                            1                     11
                Discharged, deceased, or retired on or after 1/1/2014                                                                                              1                     13
  AIR
 FORCE          Active (including National Guard on active duty in the Air Force), TDRL, or general officers retired with pay                                      1
                Reserve, IRR, Retired Reserve in non-pay status, current National Guard officers not on active duty in the Air Force, or National Guard
                                                                                                                                                                   2
                released from active duty in the Air Force
                Current National Guard enlisted not on active duty in the Air Force                                                                                2                     13
                Discharged, deceased, or retired before 1/1/1898                                                                                                   6
                Discharged, deceased, or retired 1/1/1898 – 3/31/1998                                                                                             14                     14
                Discharged, deceased, or retired 4/1/1998 – 9/30/2006                                                                                             14                     11
 COAST          Discharged, deceased, or retired 10/1/2006 – 9/30/2013                                                                                             3                     11
 GUARD
                Discharged, deceased, or retired on or after 10/1/2013                                                                                             3                     14
                Active, Reserve, Individual Ready Reserve or TDRL                                                                                                  3
                Discharged, deceased, or retired before 1/1/1895                                                                                                   6
                Discharged, deceased, or retired 1/1/1905 – 4/30/1994                                                                                             14                     14
                Discharged, deceased, or retired 5/1/1994 – 12/31/1998                                                                                            14                     11
MARINE          Discharged, deceased, or retired 1/1/1999 - 12/31/2013                                                                                             4                     11
CORPS           Discharged, deceased, or retired on or after 1/1/2014                                                                                              4                     8
                Individual Ready Reserve                                                                                                                           5
                Active, Selected Marine Corps Reserve, TDRL                                                                                                        4
                Discharged, deceased, or retired before 11/1/1912 (enlisted) or before 7/1/1917 (officer)                                                          6
                Discharged, deceased, or retired 11/1/1912 – 10/15/1992 (enlisted) or 7/1/1917 – 10/15/1992 (officer)                                             14
                Discharged, deceased, or retired 10/16/1992 – 9/30/2002                                                                                           14                     11
    ARMY        Discharged, deceased, or retired (including TDRL) 10/1/2002 – 12/31/2013                                                                           7                     11
                Discharged, deceased, or retired (including TDRL) on or after 1/1/2014                                                                             7                     9
                Current Soldier (Active, Reserve (including Individual Ready Reserve) or National Guard)                                                           7
                Discharged, deceased, or retired before 1/1/1886 (enlisted) or before 1/1/1903 (officer)                                                           6
                Discharged, deceased, or retired 1/1/1886 – 1/30/1994 (enlisted) or 1/1/1903 – 1/30/1994 (officer)                                                14                     14
                Discharged, deceased, or retired 1/31/1994 – 12/31/1994                                                                                           14                     11
    NAVY        Discharged, deceased, or retired 1/1/1995 – 12/31/2013                                                                                            10                     11
                Discharged, deceased, or retired on or after 1/1/2014                                                                                             10                     8
                Active, Reserve, or TDRL                                                                                                                          10
    PHS         Public Health Service - Commissioned Corps officers only                                                                                          12

         ADDRESS LIST OF CUSTODIANS and SELF-SERVICE WEBSITES (BY CODE NUMBERS SHOWN ABOVE) – Where to write/send this form

     Air Force Personnel Center                                          National Archives & Records                                      Department of Veterans Affairs
     AFPC/DP2SSM                                                         Administration Research Services                                 ATTN: Release of Information
1    550 C Street West                                           6       (RDT1R)                                                  11      Claims Intake Center
     JBSA-Randolph TX 78150-4721                                         700 Pennsylvania Avenue                                          P.O. Box 4444
     Fax: 210-565-3124                                                   NW Washington, DC                                                Janesville, WI 53547-4444
     Email:                                                              20408-0001                                                       Fax: 844-531-7818
     DP2SSM.MILRECS.INCOMING@US.AF.MIL                                                                                                    https://www.va.gov

     Air Reserve Personnel Center                                        US Army Human Resources Command’s web page:
                                                                                                                                          Division of Commissioned Corps Officer Support
                                                                         https://www.hrc.army.mil/content/1113
     Total Force Service Center: 1-800-525-0102                                                                                           ATTN: Records Officer
2    https://mypers.af.mil/
                                                                 7                                                                12      1101 Wooton Parkway, Plaza Level, Suite 100
                                                                         or 1-888-ARMYHRC (1-888-276-9472)                                Rockville, MD 20852


     Commander, Personnel Service Center                                 Navy Medicine Records Activity                                   AF STR Processing Center ATTN:
     (BOPS-C-MR) MS7200                                                  (NMRA) BUMED Detachment St. Louis                                Release of Information 3370
     US Coast Guard                                                      4300 Goodfellow Boulevard, Building
                                                                                                                                  13      Nacogdoches Road, Suite 116
3    2703 Martin Luther King Jr Ave SE                           8       103 St. Louis, MO 63120                                          San Antonio, TX 78217
     Washington, DC 20593-7200                                           Fax number: 314-260-8128
     https://www.dcms.uscg.mil/ompf
                                                                                                                                          National Personnel Records Center
                                                                                                                                          (Military Personnel Records)
     Headquarters U.S. Marine Corps
                                                                         AMEDD Army Record Processing Center                              1 Archives Drive
     Manpower Management Records & Performance
4    (MMRP-10)                                                   9
                                                                         3370 Nacogdoches Road, Suite 116                         14      St. Louis, MO 63138-1002
                                                                         San Antonio, TX 78217
     2008 Elliot Road
                                                                         Fax Number: 210-201-8310                                         http://www.archives.gov/veterans/military-service-records/
     Quantico, VA 22134-5030
     SMB.MANPOWER.MMRP-10@usmc.mil

     Marine Corps Forces Reserve                                         Navy Personnel Command (PERS-
5    2000 Opelousas Avenue                                       10      313) 5720 Integrity Drive
     New Orleans, LA 70114                                               Millington, TN 38055-3130
